Citation Nr: 0837527	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO. 04-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES


1. Entitlement to an initial compensable rating for 
bilateral keratoconus, from January 1, 2002 through July 
23, 2006.

2. Entitlement to a rating in excess of 30 percent for 
bilateral keratoconus, effective July 24, 2006.


REPRESENTATION

Appellant represented by:	Georgia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
September 1980 and from February 1981 to December 2001.

By a rating action in January 2004, the RO granted the 
veteran's claim of entitlement to service connection for 
bilateral keratoconus and assigned a noncompensable 
rating, effective January 1, 2002. The veteran disagreed 
with that rating, and this appeal ensued.

In March 2005, the veteran had a hearing at the RO before 
the Veterans Law Judge whose signature appears at the end 
of this decision.

In November 2005 and March 2007, the Board of Veterans' 
Appeals (Board) remanded the case for further 
development. Following the requested development, the VA 
Appeals Management Center in Washington, D.C. raised the 
veteran's rating for his service-connected bilateral 
keratoconus to 30 percent, effective July 24, 2006. 
However, the AMC retained the noncompensable rating from 
January 1, 2002 through July 23, 2006. In September 2008, 
the case was returned to the Board for further appellate 
action.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will 
notify the veteran if further action is required.




REMAND

In October 2008, the Board received additional evidence 
from the veteran. Such evidence was timely received and 
is relevant to the veteran's appeal. However, he did not 
waive his right to have that evidence considered by the 
RO prior to the Board. 38 C.F.R. § 20.1304 (2008). 
Therefore, the Board is constrained to remand the case 
for still-additional development. Accordingly, the case 
is REMANDED for the following actions:

1.  Undertake any indicated 
development, if deemed by the RO/AMC 
to be appropriate under the law. Then 
readjudicate the following issues: 
1) Entitlement to a compensable 
rating for bilateral keratoconus from 
January 1, 2002 through July 23, 
2006; and, 2) entitlement to a rating 
in excess of 30 percent for bilateral 
keratoconus, effective July 24, 2006. 
In so doing, consider all of the 
relevant evidence of record, 
including, but limited to, that 
received at the Board in October 
2008.

2.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond. Thereafter, if in order, the 
case should be returned to the Board 
for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

Although the veteran need take no further action, unless 
he is notified to do so, the Board notes that he has the 
right to submit any additional evidence and/or argument 
on the matters that have been remanded to the RO/AMC. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal. 38 C.F.R. § 20.1100(b) (2007).




